   USDC IN/ND case 3:18-cv-00811-JVB document 25 filed 07/28/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

JENNIFER N.,                                     )
            Plaintiff,                           )
                                                 )
       v.                                        )   CAUSE NO.: 3:18-CV-811-JVB
                                                 )
ANDREW SAUL, Commissioner of the                 )
Social Security Administration,                  )
               Defendant.                        )

                                    OPINION AND ORDER

       Plaintiff Jennifer N., pro se, seeks judicial review of the Social Security Commissioner’s

decision denying her application for supplemental security income and asks this Court to reverse

that decision. For the reasons below, the Court denies that request and affirms the decision of the

Social Security Commissioner.

                                  PROCEDURAL BACKGROUND

       In Plaintiff’s November 17, 2015 application for benefits, she alleged that she became

disabled on August 20, 2006. After a hearing, the Administrative Law Judge (ALJ) issued a

decision on February 9, 2018, finding that Plaintiff suffers from the severe impairments of

borderline intellectual functioning, anxiety, depression, obesity, osteoarthritis of both knees, and

chronic obstructive pulmonary disease. The ALJ found that Plaintiff could not perform her past

relevant work but also found that work existed in significant numbers in the national economy that

Plaintiff could perform. Therefore, the ALJ found that Plaintiff was not disabled from August 20,

2006, through February 9, 2018. This decision became final when the Appeals Council denied

Plaintiff’s request for review.
   USDC IN/ND case 3:18-cv-00811-JVB document 25 filed 07/28/20 page 2 of 5


                                   STANDARD OF REVIEW

       This Court has authority to review the Commissioner’s decision under 42 U.S.C. § 405(g).

The Court will ensure that the ALJ built an “accurate and logical bridge” from evidence to

conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the ALJ to

“confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin, 826

F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal standard

and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351

(7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as adequate to

support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

                                   DISABILITY STANDARD

       The Commissioner follows a five-step inquiry in evaluating claims for disability benefits

under the Social Security Act:

       (1) Whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have a
       conclusively disabling impairment, whether [she] can perform [her] past relevant
       work; and (5) whether the claimant is capable of performing any work in the
       national economy.

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012). The claimant bears the burden of proof at

every step except step five. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).

                                            ANALYSIS

       Plaintiff asserts that she has multiple physical problems and a learning disability that

prevent her from being able to work. By implication, her position is that the ALJ’s finding that

Plaintiff is not disabled is incorrect. However, she does not identify any particular error in the

ALJ’s reasoning or identify any part of the decision that is not supported by substantial evidence

or that applies the wrong legal standard.

                                                 2
   USDC IN/ND case 3:18-cv-00811-JVB document 25 filed 07/28/20 page 3 of 5


       In his decision, the ALJ applied the required five-step analysis. See 20 C.F.R.

§ 416.920(a)(4). At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since her application filing date. The ALJ then found at steps two and three that

Plaintiff had six severe impairments but that none met or equaled a listing for a presumptively

disabling condition.

       Before completing step four, the ALJ determined that Plaintiff has the residual functional

capacity (RFC) to perform sedentary work as defined in 20 C.F.R. 416.967(a) except she can

occasionally climb ramps and stairs but should never climb ladders, ropes, or scaffolds.

Additionally, she can occasionally balance, stoop, kneel, crouch, or crawl. She should avoid

concentrated exposure to extreme heat, extreme cold, fumes, dusts, odors, gases, poor ventilation,

dangerous moving machinery, unprotected heights, and wet, slippery, or uneven surfaces. She can

occasionally push/pull and operate foot controls bilaterally. She can frequently handle and finger

with her right hand. She can remember and follow simple but not detailed instructions. She can

perform tasks as assigned but not always at a production rate pace, though she can meet end of day

work goals. She can occasionally adapt to rapid changes in the workplace. She uses a cane for

ambulation. (AR 22).

       In arriving at this RFC, the ALJ recounted Plaintiff’s testimony as to her impairments and

cited the results of diagnostic imaging, records of medical encounters, findings from clinical

examinations by treating and consulting medical professionals, Plaintiff’s daily activities, and the

medical opinions in the evidence.

       The ALJ gave little weight to the opinions of the state agency medical consultants, finding

that they did not adequately consider the entire record. The state agency psychologist’s opinion

received some weight, with the ALJ noting that old evaluations were used but that the opinion was



                                                 3
   USDC IN/ND case 3:18-cv-00811-JVB document 25 filed 07/28/20 page 4 of 5


still generally consistent with the evidence of record. The opinion by Plaintiff’s treating physician

that Plaintiff is permanently and totally disabled was given no weight, as the ALJ found that the

opinion was neither well supported nor consistent with the physician’s treatment records or other

substantial evidence in the record and, further, the question of disability is reserved for the

Commissioner. See 20 C.F.R. § 416.927(d)(1). The ALJ also noted that Plaintiff’s impairments

could reasonably be expected to cause her alleged symptoms but her statements concerning the

intensity, persistence, and limiting effects of those symptoms were not entirely consistent with the

medical and other evidence of record.

       At step four, the ALJ determined that Plaintiff cannot perform her past relevant work as a

janitor, but at step five the ALJ concluded, based on the residual functional capacity and the

testimony at the hearing given by a vocational expert, that there are jobs that exist in significant

numbers in the national economy that Plaintiff can perform, given her age, education, work

experience, and RFC.

       In lieu of a reply, Plaintiff submitted medical records from a September 10, 2019 medical

encounter. However, these records postdate the ALJ’s decision, the period under consideration for

Plaintiff’s application, and the filing date of this lawsuit, and do not appear to speak to Plaintiff’s

condition at or before the time of the ALJ’s decision. Thus, these records fall outside of the relevant

time period. See Getch v. Astrue, 539 F.3d 473, 484 (7th Cir. 2008) (citing 20 C.F.R. § 404.970(b)).

Further, Plaintiff does not indicate what parts of these records, if any, she believes to support a

different outcome in the disability determination.

       Plaintiff spends most of her brief recounting her medical ailments and personal history.

She notes that her treating physician opined that Plaintiff was disabled, but the ALJ rejected this

opinion and Plaintiff does not assert that the ALJ assigned no weight in error. Plaintiff also



                                                  4
   USDC IN/ND case 3:18-cv-00811-JVB document 25 filed 07/28/20 page 5 of 5


contends that examining physician Dr. Inabnit stated that Plaintiff cannot work, but no such

opinion is found on in the portion of the record identified by Plaintiff. Plaintiff further maintains

that the vocational expert stated that there is no job that Plaintiff can perform, but this was in

response to a question involving greater limitations than those found to be in Plaintiff’s RFC.

       In order to obtain relief, Plaintiff must persuade the Court that the ALJ’s decision was not

supported by substantial evidence or that an incorrect legal standard was used. She has not done

so. Plaintiff “does not engage with the ALJ’s decision that the medical record and other evidence

demonstrate an ability to work despite [her] severe impairments, precluding an award of benefits.”

Greenwell v. Saul, 811 F. App’x 368, 370 (7th Cir. 2020) (citing Jeske v. Saul, 955 F.3d 583, 587

(7th Cir. 2020)). As a pro se litigant, Plaintiff receives the benefit of her filings being construed

liberally by the Court, see id., but she still must present the Court with legal argument showing

why, in her case, she is entitled to the relief she seeks. Because she has not done so, her request

for relief must be denied.

       To the extent Plaintiff claims that her conditions continue to worsen, the development of

additional impairments or the worsening of impairments provide a reason to submit a new

application for benefits to the agency. See Getch, 539 F.3d at 484.

                                         CONCLUSION

       Based on the foregoing, the Court hereby DENIES the relief requested in the Opening

Brief [DE 21] and AFFIRMS the decision of the Commissioner of Social Security.

       SO ORDERED on July 28, 2020.

                                                  s/ Joseph S. Van Bokkelen
                                                  JOSEPH S. VAN BOKKELEN, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                 5
